                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

 IN RE: EpiPen (Epinephrine Injection,
        USP) Marketing, Sales Practices
        and Antitrust Litigation                  MDL No. 2785

                                                  Case No. 17-md-2785-DDC-TJJ
 (This Order Applies to:
 Consumer Class Cases)


         MEMORANDUM AND ORDER ADOPTING SCHEDULING ORDER NO. 9

       The putative class plaintiffs have moved to extend all remaining deadlines by 90 days.

Doc. 1740. Both the Mylan (Doc. 1776) and Pfizer defendants (Doc. 1782) have filed a

Response opposing the motion. The court heard arguments from counsel during a telephone

conference on August 12, 2019, and, at the end of the conference, took the motion under

advisement. The court is now ready to rule.

       As explained in this Scheduling Order No. 9, the court grants plaintiffs’ motion in part

and denies it in part. In summary form, the putative class plaintiffs have shown the requisite

good cause, as Fed. R. Civ. P. 16(b)(4) requires. See Gorsuch, Ltd. v. Wells Fargo Nat’l Bank

Ass’n, 771 F.3d 1230, 1240–41 (10th Cir. 2014) (“In practice, [Rule 16’s] standard requires the

movant to show the scheduling deadlines cannot be met despite [the movant’s] diligent efforts.”

(internal quotation marks omitted)); Stonebarger v. Union Pac. Corp., No. 13-CV-2137-JAR,

2014 WL 5782385, at *2 (D. Kan. Nov. 6, 2014).

       Gorsuch provides an example that is important to the court’s analysis here. “Rule 16’s

good cause requirement may be satisfied, for example, if a plaintiff learns new information

through discovery . . . .” 771 F.3d at 1240. Plaintiffs have shown that a non-party’s recent

production has provided new information that is material to their case theory. Specifically, Teva

Pharmaceuticals produced documents on June 14, 2019, in response to a subpoena served by
plaintiffs in August 2018. These documents, plaintiffs plausibly argue, refer to Mylan’s CEO

and the alleged pay-for-delay settlement involving—they contend—Pfizer, Teva, and Mylan.

Teva produced these documents in the final 8,000-plus page installment of the “just under [one]

half million pages of documents” that it produced “on a rolling basis through no [fewer] than 22

individual productions . . . .” Doc. 1745-1 at 5–6. Plaintiffs didn’t control the pace or

sequencing of that production, and Mylan’s arguments to the contrary are not well-taken.

       Still, Mylan argues that Teva’s recent documents can’t provide good cause to permit

more discovery on any subject. Plaintiffs, they say, haven’t shown that they have discovered the

case diligently. See Doc. 1776 at 4–8. This argument is hard to reconcile with defendants’ other

arguments about the voluminous discovery record and the burdensome discovery obligations

plaintiffs have forced them to bear. See, e.g., Doc. 1782 at 1. The case’s docket and progress

refute defendants’ argument that plaintiffs haven’t discovered the case diligently. Indeed, the

docket convinces the court that counsel on both sides of the caption have moved with appropriate

dispatch and dedication.

       But Mylan and Pfizer’s arguments carry the day in other respects. Namely, they persuade

the court that 90 more days of unfettered, open-season discovery is unwarranted. Plaintiffs have

failed to demonstrate good cause for permitting discovery to proceed on every front for another

90 days. All things—good or otherwise—indeed must come to an end. The court thus denies

plaintiffs’ request for the broadscale relief requested by their motion. Instead, the court has

decided to permit certain discovery—as outlined below—for 60 days. The 60 days will begin on

August 16 and continue until October 15, 2019. The court starts the 60-day clock on August 16

and not on August 1, 2019, because, in effect, the discovery window closed on July 31 under




                                                 2
Scheduling Orders No. 2 (Doc. 61) at 3 & 7 (Doc. 1517) at 2. It has remained closed until this

Order reopened it on the limited basis specified by this Order.

       For these reasons, the court amends the schedule of deadlines governing this case, as

specified below. Unless modified by this Scheduling Order No. 9, all deadlines established in

the court’s earlier Scheduling Orders remain in effect.

                                 SCHEDULNG ORDER NO. 9

           A. Merits Discovery Deadlines: The court orders that the following discovery can

               continue to proceed from August 16, 2019 until October 15, 2019:

                   (1)     discovery regarding any non-privileged matter that is proportional to

                           the needs of the case and relevant to the claim or defense of the

                           allegation that the April 2012 settlement of patent infringement claims

                           involving EpiPen and Nuvigil amounted to a reverse payment or pay-

                           for-delay settlement; and

                   (2)     depositions and other forms of discovery that the parties have agreed

                           to conduct after the July 31, 2019 discovery deadline established by

                           Docs. 61 & 1517. This discovery includes (but is not confined to) the

                           second deposition of Heather Bresch (Doc. 1762), Phillip Lieberman,

                           John Wilmot, Jill Ondos, Joe Haggerty, Tom Jenkins, and Paul Muma.

       The parties may continue to use Fed. R. Civ. P. 29(b) if appropriate. The court reminds

the parties, however, that any “stipulation extending the time for any form of discovery must

have court approval if it would interfere with the time established for completing discovery, for

hearing a motion, or for trial.” Id. The court will not be available to resolve any disputes that

may arise during any such extended discovery if it does not have court approval. Also, the court


                                                 3
reminds the parties of the 30-day deadline established by D. Kan. Rule 37.1(b) for filing any

motion to compel.

              B. Expert Discovery

          To accommodate the new deadline for completing merits, non-expert discovery

established in this Scheduling Order No. 9, the court extends deadlines for putative expert

witnesses in the class cases. The new deadlines governing discovery for merits experts are as

follows:

        Subject of Deadline                  New Deadline under                      Old Deadline under
                                         this Scheduling Order No. 9               Scheduling Order No. 7
    Merits experts disclosed by
    class plaintiffs (report                    October 31, 2019                        August 16, 2019
    required)

    Merits experts disclosed by
    defendants (report required)               December 16, 2019                        October 1, 2019

    Merits rebuttal experts
    disclosed (report required)                 January 31, 20201                       October 31, 2019

    Completion of all expert
    discovery                                   February 14, 2020                     November 15, 2019


              C. Pretrial Order and Pretrial Conference

          To accommodate the new deadlines established in this Scheduling Order No. 9, the court

also extends the deadlines for submitting the proposed Pretrial Order and the Pretrial Conference.

The new deadlines are as follows:




1
         In its discretion, the court enlarges the sequence between this last expert disclosure deadline and the
deadline on which it is based. The additional 16-day gap adopted in this Order will offset the scheduling difficulties
imposed by end-of-the year holidays and it will not prejudice any party.

                                                          4
     Subject of Deadline             New Deadline under              Old Deadline under
                                 this Scheduling Order No. 9       Scheduling Order No. 7

 Submission of proposed               February 21, 2020              November 22, 2019
 Pretrial Order


 Final Pretrial Conference             March 10, 2020                 December 5, 2019


            D. Dispositive Motions, Daubert Motions, and Trial

     Subject of Deadline             New Deadline under              Old Deadline under
                                 this Scheduling Order No. 9       Scheduling Order No. 7

 Dispositive motion and                 April 16, 2020               December 10, 2019
 Daubert motion deadline


 Dispositive motion and                 May 15, 2020                   January 17, 2020
 Daubert motion response
 deadline


 Dispositive motion and                 June 15, 2020                  February 7, 2020
 Daubert motion reply
 deadline


 Trial                                  April 13, 2021                November 2, 2020


         IT IS THEREFORE ORDERED BY THE COURT that the Class Plaintiffs’ Motion

to Extend the Remaining Deadlines by 90 Days (Doc. 1740) is granted in part and denied in part,

as set forth in this Memorandum and Order Adopting Scheduling Order No. 9.

         IT IS SO ORDERED.




                                               5
Dated this 14th day of August, 2019 at Kansas City, Kansas.




                                   s/ Daniel D. Crabtree
                                   Daniel D. Crabtree
                                   United States District Judge




                                   s/ Teresa J. James
                                   Teresa J. James
                                   United States Magistrate Judge




                                     6
